     Case 3:20-cv-00533-K Document 9 Filed 06/04/20       Page 1 of 14 PageID 353



                    IN TFIE UNITED STATE,S DISTRICT COURT
                    F-OR THE NORTTIBRN DISTRICT O}- TEXAS
                                DALLAS DIVISION

R.K.C.J. LLC,                            $
                                         $
      Plaintiff,                         $
                                         $
v                                        $         Civil Action No. 3:20-cv-00533-k
                                         $         Judge Kinkeade
                                         $
                                         $
Texas Capital Bank, N.A.                 $
                                         $
      Defendant.                         $




    DonnnoaNT's MortoN FoR ArroRNBys'FEES PuRsuaNr      ro   RULE 54   nxo 42 U.S.C. $ 1988
                               AND BRIEF IN SUPPORT




                                      Cunnnv PnrnRsBN LnNoRv           Aupnr LLP
                                      By: /s/ Craig A. Albert
                                           Craig A. Alberl
                                           'fexas Bar No. 00790076
                                             Email : calbert@gplalaw. com
                                             Britaney Garrett
                                             Texas Bar No. 24101194
                                             Email : bganett@cplalaw. com
                                             Kenneth C. Meixelsperger
                                             Texas Bar No. 24031596
                                             Email : kmeixelsperger@cplalaw.com

                                             8350 North Central Expressway, Suite 1500
                                             Dallas, Texas 75206
                                             Telephone: 214.265.1001
                                             Facsimile: 214.265.1008

                                             Counsel for Defendant
                                             Texas Capital Bank, N.A.
    Case 3:20-cv-00533-K Document 9 Filed 06/04/20                                     Page 2 of 14 PageID 354




                                                   T,tnln     oR   Cot{rsNrs
'fable of Authorities...

Summary of Motion and Preliminary Statement

Legal Standard.                                                                                                            J


Arguments & Authorities....                                                                                                6


Conclusion                                                                                                             I




Defendnnt's Motion for Attorneys' Fees Pursuant to Rule 54 and 42 Ll.S.C. $ 1988 and Briefin Support       Page   ii
    Case 3:20-cv-00533-K Document 9 Filed 06/04/20                                     Page 3 of 14 PageID 355


                                                 'I',qsLr on' AursoRrrrES



Casus
Christiansburg Garment Co. v. EEOC,434 U.S. 412,420,98 S.Ct. 694 (1978)                                    ..                4
Dectn v. Riser,240 F .3d 505, 508 (5th Cir. 2001)                                                                            4
Marquart [v. Lodge 837,26F.3d842,852 (8th Cft.1994)                                                                          4

Srnlu'res
ls usc $1691........                                                                                                         1

28 USC 52201............:                                                                                                    1

42 USC $ 1988............                                                                                              'l 4
42 USC $ l98l                                                                                                             I
42 USC $1983.............                                                                                                    1

42 USC $2000e...........                                                                                                     I
42 USC $3602(i).........                                                                                                     I
42 USC $3614.............                                                                                                    I
Tex. Lns. CopE $21.001                                                                                                       1




OrHnR AuruoRrrres
https://texasrepublicbank.com/ .....                                                                                         9
https    ://texasrepubl icbank. com/managementte aml               .. ... ..   ....                                          9
lrttps   ://www. dal lasfed. o r gl - I medialDocuments/banking/memberbanks.pdfl                       la:en.                9
https    ://www.sos. state.tx.us/corp/sosda/index. shtml)                                                                    8
https    ://www. texascapital bank. com/                                                                                     9



                                                                                                                             9
                                                                                                                             1
                                                                                                                             -)
                                                                                                                             1
                                                                                                                             J
Fpo. R. Crv. P. s4(dX2XBXi)                                                                                                  6




Defendant's Motion for Attorneys' Fees Pursuant to Rule 54 and 42 U.S.C. $ 1988 and Brief in Support            Page   iii
   Case 3:20-cv-00533-K Document 9 Filed 06/04/20                                            Page 4 of 14 PageID 356


                                                                      I
                             Suvrvu.nv oR MorroN AND PnRr,rvllNlnv SrlrRnn RNr

          I   .        In late January to early February of 2020, Plaintiff R.K.C.J., LLC sought financing

from non-party Texas Republic Bank, N.A. Ultimately, Texas Republic Bank, N.A. refused to

extend financing to Plaintiff, except on terms Plaintiff characterizes as "onerous." Attributing these

"onerous" terms to unlawful racial discrimination, on March 2, 2020, Plaintiff initiated this

lawsuit, asserting eight statutory causes of action pursuant to:

                  a. l5 USC $1691;'
                  b.   42 USC $1981;
                  c.   42 USC $1983;
                  d.   42 USC $2000e;
                  e.   42 USC $3602(i);
                  f.   42 USC $3614;
                  g.   TEx. Lae. Coop $21.001, et seq.;2 and
                  h.   28 USC $2201.3




          rAt paragraph l2 of the Complaint, Plaintiff actually  references l5 USC $169(aXl). However, this appears
to be a typo, since no such statute exists and Plaintiffs reference to the Equal Credit Opportunity Act, as well as its
allegations of race discrirnination in a lending transaction, suggest an intended t'eference to l5 USC $1691(aXl),
which provides:

          (a) Activities constituting discrimination
          It shall be unlawful for any creditor to discliminate against any applicant, with respect to any aspect
          of a credit transaction--
          (l) on the basis of race, color, religion, national origin, sex or marital status, or age (provided the
          applicant has the capacity to contract)...

l5 U.S.C. g l69l(aXl). Accordingly, Defendant's discussion is confined to Plaintifls putative claim pursuant to
Section 1691.

          2                                                 a violation of the "Texas Human Rights Law." Defendant
              At paragraph l5 of the Complaint, Plaintiff alleges
understands this to be a reference to the Texas Commission on Human Rights Act (TEx. LAB. CODE. $ 21.00 I, et seq.).
Accordingly, Defendant's discussion of Plaintiff s "Human Rights Law" claim is confined to claims arising under
Section 21.00 l, et seq.

         Although mistakenly cited at paragraph 2 of the Cornplaint as 22 USC $2201 (Assistance to Disadvantaged
          3

Children                     appears to be asserling a claim under 28 USC 5220 I (Declaratory Judgrrrents).
              in Asia), Plaintiff
Accordingly, Defendant's discussion of Plaintifls putative claim under Section 2208.


Plaintifls Nlotion for Attorneys'   Fees Pursuant to Rule 54 and 42 Ll.S.C.   $ 1988 and Bricfin Support            Page I
   Case 3:20-cv-00533-K Document 9 Filed 06/04/20                                           Page 5 of 14 PageID 357


          2.        As set forth more fully in Defendant's Motion to Dismiss Pursuant to Rule l2(bX6),

each cause      of action is stated in the most conclusory, speculative terms and supported only by

Plaintiffs unsubstantiated and apparently uninformed belief.a These allegations do not meet the

hryombly/lqbal pleading standard, and are insufficient to state a claim upon which relief may be

granted. Furthermore, several of the statutory provisions that form the basis for Plaintiffs claims

provide no private right of action for the type of conduct alleged in Plaintiff s Complaint. And

Plaintiff--the party with the burden of proof--fails to allege one or more statutory elements

supporting its remaining causes of action.

          3.        Equally troubling, Plaintiff did not sue Texas Republic Bank,                          N.A.-the   putative

bad actor and the party whom, according to Plaintiff, perpetrated the discrimination at the heart                              of

Plaintiff s claims. Instead, Plaintiff sued Defendant, Texas Capital Bank, N.A., an entity entirely

distinct from and unaffiliated with Texas Republic Bank, N.A., who was not involved in the

r"rnderlying credit transaction, and whose only mistake seems to be having the words "Texas" and

"Bank" in its name.

          4.         PlaintifTagreed to voluntarily nonsuit its causes of action once Defendant advised

Plaintiff of this fundamental error-an error which is self-evident from email correspondence

between Plaintifls counsel and a Texas Republic Bank, N.A. loan officer concerning Plaintifls

credit application. (These emails, which were supplied to Defendant by Plaintiff s counsel on April

7,2020, prominently bear Texas Republic Bank, N.A.'s name and logo and are addressed to or

from the domain "TexasRepublicBank.com".) Under the circumstances, it is clear that Plaintiff




          a
           Curiously absent from the Cornplaint is any reference to the identity of the actor or actors, who anirnated
the allegedly improper intent of Defendant, such as a loan officer or a t'elationship manager.


Plaintiffs Motion for Attolneys'   Fees Pursuant to Rule 54 and 42 Ll.S,C.   $ 1988 and Brief in Support              Page 2
    Case 3:20-cv-00533-K Document 9 Filed 06/04/20                                           Page 6 of 14 PageID 358


withdrew its claims against Defendant to avoid a disfavorable.judgment on the merits and that

Plaintiffls claims against Defendant were frivolous, unreasonable, and without foundation.

             5.      Since 42 LJ.S.C. $ 1988 and Fpp R. Ctv. P.54 permit Defendant to recover its

attorney's fees and costs under these circumstances, Defendant files this motion seeking such an

award.

                                                                    II
                                                        Lncnl StlNoano
A. Rulr        54

             6.     Rule 54 provides in pertinent part

             A clairn for attorney's fees and related nontaxable expenses must be rnade by
             motion unless the substantive law requires those fees to be proved at trial as an
             element of damages.

Fpo. R. Ctv. P. 54(dX2XA). Unless a statute or a court order provides otherwise, the motion must

             (i) be filed no later than l4 days after the entry ofjudgment;
             (ii) specify the judgment and the statute, rule, or other grounds entitling the movant
             to the award;
             (iii) state the amount sought or provide a fair estimate of it; and
             (iv) disclose, if the court so orders, the terms of any agreement about fees for the
             services for which the claim is made.

Feo. R. Crv. P. 54(dX2XB).

B. 42 U.S.C.        S 1988

     7   .   42 U.S.C. $ 1988 provides in pertinent part:

             (b) Attorney's fees
             In any action or proceeding to enforce a provision of sections 1981, 1981a, 1982,
             1983, 1985, and 1986 of this title, title IX of Public Law 92-318, the Religious
             Freedom Restoration Act of 1993, the Religious Land Use and Institutionalized
             Persons Act of 2000, title VI of the Civil Rights Act of 1964, or section 12361 of
             Title 34, the court, in its discretiono may allow the prevailing party, other than
             the United States, a reasonable attorney's fee as part of the costs, except that in
             any action brought against a judicial officer for an act or omission taken in such
             officer's judicial capacity such officer shall not be held liable for any costs,

Plaintilfs Motion for Attorneys'   Fees Pursuant to Rule 54 and 42 [J.S,C. $ 1988 and   Brief in Support         Page 3
     Case 3:20-cv-00533-K Document 9 Filed 06/04/20                                            Page 7 of 14 PageID 359


            including attorney's fees, unless such action was clearly in excess of such officer's
           jurisdictior-r.

42 U.S.C. $ 1988(b) (emphasis added).

           8.          In Dean v. Riser, the Fifth Circuit considered a matter of first impression in the

Circuit, "one scantly traversed by our fellow federal courts," and one presently before this Court:

whether a defendant is a prevailing party within the meaning of S 1988 when a plaintiff voluntarily

dismisses his action with prejudice before adjudication on the merits. Dean v. Riser,240 F.3d 505,

508 (5th Cir.2001). In its analysis, the Fifth Circuit considered the "overarching principles of                                $


1988f:.l" to      "'clear the way for suits to be brought,'" but also to o''protect                            defendants from

burdensome litigation having no legal or factual basis.'                                  " Id. at 510 (quoting Christian.sburg
Garment Co. v. EEOC,434 U.S. 412,420,98 S.Ct. 694 (1975)). The Fifth Circuit acknowledged

"[t]he practical difficulty of balancing these competing policies," (id) noting:

           Many circumstances may influence a plaintiff to voluntarily dismiss his claim with
           pre.iudice. Upon advice of counsel, the plaintiff may decide to withdraw a complaint
           in federal court to pursue an exclusively state law cause of action. See Marquart,
           26 F .3d at 852 ("The decision to withdraw a complaint with prejudice and to pursue
           state law claims ... is a legitimate litigation strategy.").1 This type of strategic
           decision reveals nothing about the merits of a plaintiff s case but merely indicates
           his preferred forum. As such, it does not warrant a conclusion that a defendant in
           such a case has prevailed within the meaning of $ 1988.

           Moreover, a plaintiff whose claim appeared meritorious at the onset may encounter
           various changes in his litigation posture during the unpredictable course of
           litigation. "Decisive facts may not emerge until discovery or trial. The law may
           change or clarify in the midst of litigation." Christiansburg, 434 U.S. at 423,98
           S.Ct. 694. Should such events create insurmountable problems of proof for the
           plaintiff, voluntarily withdrawing the complaint with prejudice would be the
           prudent thing to do. See Marquart fv. Lodge 837, 26F.3d 842,852 (8th Cir.199a).1

           However, to hold that in such circumstances the defendant necessarily prevails
           would penalize the plaintiff for doing precisely what should be done. See id. In
           addition, potential plaintiffs' resulting fear of an increased risk of being assessed
           attorney's fees " 'would create a disincentive to the enforcement of civil rights


Plaintiffs lllotion for Attorncys'   Fees Pursuant to Rule 54 and 42 [J.S.C. $ 1988 and   Brief in Support             Pagc 4
   Case 3:20-cv-00533-K Document 9 Filed 06/04/20                                            Page 8 of 14 PageID 360


          laws.' " Id. (citation omitted). This type of chilling effect would utterly contradict
          Congress's intent.

          With respect to the more calculating plaintiff,, who voluntarily withdraws                                        his
          complaint 'oto escape a disfavorable judicial determination on the merits,"                                       the
          balance tips in f-avor of the counter policy to discourage the litigation of frivolous,
          unreasonable, or groundless claims. Id. Any rule that categorically forecloses the
          possibility of a defendant being found a prevailing party in such circumstances
          could seriously threaten the effectuation of this policy. A plaintiff could bring a
          groundless civil rights clairn and avoid the consequences contemplated pursuant to
          $ 1988 by merely dismissing his claim before adjudication. Under this construction
          of the law, the plaintiff would not only be able to shirk responsibility for his actions
          but also would be inequitably positioned to strip the defendant's protection, as
          contemplated under $ 1988, from burdensome litigation with no legal or factual
          foundation.

Dean, 240 F.3d. at 510.

          9.        Recognizing the "competing policies that undergird                                      $   1988 and the myriad

circumstances that influence voluntary dismissals," the Fifth Circuit announced a flexible rule,

which "empower[s] trial courts to balance the concerns for encouraging vigorous enforcement of

civil rights against discouraging fiivolous litigation within the specific and unique context of each

individual case." Id. at 51 l. Specifically, the tr'ifth Circuit recognized a trial court's discretion

to award prevailing party fees to a $ f 988 defendant in the wake of a plaintiff                                        s   voluntary

dismissal when the defendant can demonstrate that the plaintiff withdrew                                                 to avoid a
disfavorable judgment on the merits. See id. While this rule encourages legitimate civil rights

claims by clarifying that the plaintiffs ultimate failure to prevail does not automatically establish

that the action must have been unreasonable or without foundation, thereby warranting an award

of attorney's fees, it nonetheless "underscores the import Congress placed on protecting civil rights

def'endants from enduring the burden of groundless litigation. Thus, it provides defendants a ffreans

to redress abusive situations in which civil rights plaintiffs could simply dismiss their                                           cases




Plaintilfs Motion for Attorneys'   Fees Pursuant to Rule 54 and 42 tl.S.C, $ 1988 and   Brief in Suppot't                         Page 5
      Case 3:20-cv-00533-K Document 9 Filed 06/04/20                                         Page 9 of 14 PageID 361


voluntarily to avoid a judicial determination on the merits that could potentially expose then to an

award of attorney's fees for filing a frivolous and unreasonable claim." Id.

           10.       The F'ifth Circuit offered the following guidance to district courts in determining

whether such dismissals warrant an award of attorney's fees

           Upon the defendant's motion, the court must determine that the plaintiffs case was
           voluntarily dismissed to avoid judgment on the merits. Once this affirmative
           determination has been made, the defendant must then establish that the plaintiffs
           suit was frivolous, groundless, or without merit. Ordinarily, these inquiries can be
           resolved from the record developed in the case before the court, supplemented by
           affidavits and, only if necessary, testimonial evidence. Additional relevant evidence
           includes but is not limited to information concerning discovery delays and abuses,
           slothful prosecution, negative rulings, and sanctions against the plaintiffs. Upon
           reaching the above two conclusions, the district court may then in its discretion
           award the defendant attorney's fees under $ 1988.

Id.

                                                                    III
                                               Ancunnonrs lnn AuruoRIt:tBs

      A. DcnBNDANT's MortoN rs rrMELY.
           ll.       A timely motion for fees pursuant to Rule 54 must be filed no later than 14 days

after the entry of judgment. Feo. R. Ctv. P. 54(dX2XB)(i). No judgment having been entered in

this case, Defendant's Motion is timely.

      B.   DnTBNDANT rs ENTTTLED To AN AwARD oF ATToRNEy's FEES UNDER 42 U.S.C. $ 1988.

           12.      As rn Dean, the movant here (Defendant) is indisputably before the district court                     as


a defendant. Accordingly, Defendant is entitled to a prevailing party award under $ 1988 and the

standard announced           in Dean if it can show (i) Plaintiff voluntarily dismissed its claims to avoid

judgment on the merits and (ii) Plaintifls claims were frivolous, groundless, or without merit.

Here, Defendant can readily make these showings.




Plaintilfs Motion for Attorneys'   Fees Pursnnnt to Rulc 5d and 42 tl.S.C. $ 1988 and   Brief in Support         Page 6
   Case 3:20-cv-00533-K Document 9 Filed 06/04/20                                           Page 10 of 14 PageID 362


           13. On April 7,2020, Plaintiffs tenuous causes of action-based                                          entirely      on

conclusory, speculative allegations and invocations of statutes which, in significant part, afford

Plaintiff no cause of action-were already the target of Defendant's then-pending Motion to

Dismiss Pursuant to Rule l2(bX6). [Dkt. 4.]

           14.       Then, after a telephone conference that day concerning the factual bases for

Plaintiff s claims (which call was also Plaintiffls first attempt to discuss its claims with Defendant

or its counsel, whether before or after filing this lawsuit), Plaintiffs counsel forwarded the

undersigned an email chain reflecting Plaintiffls credit negotiations with a loan officer, Daniel

Nam, including the particular credit terms and lending practices at the heart of Plaintiffs

Complaint. [See Exhibit A,             a   true and correct copy of email correspondence between Kevin Wiley

(counsel of record for Plaintiff) and loan officer Daniel Nam.l.                             It   was immediately apparent to

the undersigned that the negotiations reflected in these emails and, accordingly, the

transaction at the heart of Plaintiff s lawsuit involved a non-party, Texas Republic Bank,

N.A., not Defendant Texas Capital Banko N.A. Among other telling features: the words "Texas

Republic Bank" in bold, green print immediately following Mr. Nam's signature block, and

Republic's flashy logo at the bottom of Mr. Nam's opening email, as reflected below:




Plaintiffs Motion for Attorncys' Fccs Pursuant to Rule 54 and 42 tl.S.C. $   1988 and   Brief in Support              Prge   7
   Case 3:20-cv-00533-K Document 9 Filed 06/04/20                                                                         Page 11 of 14 PageID 363



                   I-]**i*l $**r
                   L*,; r r t-jflii"tx ^- i)r:nr trc lr        i.:   i   l- e c ii   i   r\:
                   x*l,,lL   5 ::!'3:t*1.

                  T*x;ts Republic Srnls.                       F.LA.
                   ':; i;r, l:1i.. i,.rr ilrl           (..,   ,,;l;
                   i:riiir:*. i*ui:; ll')i-tr

                   rt li-14}lri$d!3!. lii *ct              t

                   E i-l'lirr Strl 5l8l I elr
                   E iilT?} 314-l!I*{l tvl*tn
                   r:.tr:    ri t.ll:r\dlir"!      .1-'g1,r.1[l,r.1.*grii:           r..q..:,'




                       TE'i                 A"S
                  TTEPUtsLIC
                             BAITI{
                  .ficr&ag     i,!r   i'r   *ry*ra $d           ffi                            ru
[Exhibit A at p. 3.] Within two hours of receipt of this correspondence, the undersigned advised

Plaintiff, through its counsel, of its apparent error in naming Defendant in this lawsuit, and the

resulting frivolity of Plaintifls claims.

          15.        Thereafter, Plaintiff represented that its mistake in naming Defendant was not the

result of a lack of pre-filing due diligence on its part, but some discrepancy in the business entity

records maintained by the Texas Secretary                                                        of State. fExhibit B, a true and correct copy of
correspondence between the undersigned and counsel for Plaintiff, dated                                                                   April   7 and 8,   2020].   Br.rt


a cursory review of these records (which are available to the public at nominal cost via the

Secretary's "SOS Direct" website (b$pS4uyJ6q9$ateJxdgo1p/sosda/index.shtml)) reveals

nothing linking Defbndant Texas Capital Bank, N.A. (Secretary of State filing number 13331) with

Texas Republic Bank, N.A., whether as affiliate entities, assumed names                                                                           of one another, or

otherwise. [See Exhibit C, a true and correct copy of entity records maintained by the Secretary

of State for Texas Capital Bank, N.A.l.



Plaintilfs lllotion fol Attorneys' Fccs Pursuant to Rulc 54 and 42                               LJ.S.C.   $ 1988 and llricf in Support                         Pagr 8
   Case 3:20-cv-00533-K Document 9 Filed 06/04/20                                          Page 12 of 14 PageID 364


             16.        Furthermore, with minimal effort, the undersigned was able to identify the website

maintained by Texas Republic Bank, N.A.                       (https://texasrepubli                        ), which is different and

easily distinguishable from that maintained by Defendant                                       ://www.

and which identifies Daniel Nam-Plaintiffs putative loan officer-prominently on                                                        the

"Manageffrent Team" page (h{ps://texas{gpublicbank.com/manasementteam/). The undersigned

was also able to locate an online list of the Federal Reserve Bank of Dallas' member banks as                                             of

Novenrber 5, 2019, maintained by the Federal Reserve Bank. (See https_://www.dallasfed,org!

/media/Documents/banking/memberbalrks.pdf?A=et). Notably, this                                        list contains separate and

distinct entries for Texas Republic Bank, N.A. and Texas Capital Bank, N.A. (both at page 3 of

6).

             17.        After being advised of its obvious error in naming Defendant in this lawsuit,                                and

once its counsel was satisfied that Texas Capital Bank, N.A. has nothing to do with Texas Republic

Bank, N.A., Plaintiff agreed to voluntarily dismiss its claims against Defendant in this lawsuit.

[Exhibit B]. Plaintiff s desire to avoid an unfavorable judgement on the merits can be inferred

based on the record and is, indeed, understandable under the circumstances. Unfortunately, this

voluntary dismissal did not colne soon enough to prevent Defendant's incurrence of $13,710.00 in

attorneys' fees and costs in defense of Plaintifls suit. [See Exhibit D, Affidavit of Britaney R.

Garrett.]

             18.        Plaintiffs failure to take reasonable steps to identify a proper defendant in this

snsss-nof even by reference to its own emails to the ostensible target of its allegations-and the




             5
                 Steps which were, moreover, required as part of the pre-filing inquily nrandated by Rule           ll.   FED. R.   Clv
P.il
l'hintiffs   Nlotion ftrr Attorneys' Fccs Pursuant to Rule 54 and 42 Ll.S.C. $ 1988 and Brief in Support                      Page 9
   Case 3:20-cv-00533-K Document 9 Filed 06/04/20                                          Page 13 of 14 PageID 365


resulting frivolity of its claims, is apparent from the record here. Accordingly, Defendant is entitled

to an award of attorney's fees, pursuant to $ 1988.6

                                                                   IV
                                                           Coivc      USION

            19.     In light of the foregoing, Defendant respectfully requests that the Court grant its

Motion to for Attorneys'Fees Pursuant to Rule 54 and42 U.S.C. $ 1988, grant Defendant its

attorney's fees and costs incurred in defending Plaintifls causes of action in the amount of

$13,710.00, and grant Defendant all other relief, in both law and equity, to which it may be justly

entitled.

                                                                Respectfully submitted,

                                                                CunRRy PnrsRseN LaNnRy Ar,nenr LLP

                                                                By /s/ Crais A.
                                                                    Craig A. Albert
                                                                    Texas Bar No. 00790016
                                                                    Ernail : calbert@cplalaw.com
                                                                    Britaney Garrett
                                                                    Texas Bar No. 24101794
                                                                    Email : b$rrett@cplalaw.com
                                                                    Kenneth C. Meixelsperger
                                                                    Texas Bar No. 24031596
                                                                    Email : kmeixelspelRer@cplalaw.com

                                                                      8350 North Central Expressway, Suite 1500
                                                                      Dallas, Texas 75206
                                                                      Telephone: 214.265.7007
                                                                      Facsimile: 214.265.7008

                                                                      Counsel for Defendant
                                                                      Texas Capital Bank, N.A.




         6
           That Plaintiff s conclusory and legally untenable claims are also groundless for the reasons set forth more
fully in Defendant's Motion to Dismiss Pursuant to Rule l2(bX6) [Dkt. 4] is another, albeit unnecessary, basis for a
fee award to Defendant here.

Phintiffs Motion for Attorneys'   Fees Pursuant to Rule 54 and 42 Lj.S.C. $ 1988 and   Brief in Support        Page   l0
   Case 3:20-cv-00533-K Document 9 Filed 06/04/20                                      Page 14 of 14 PageID 366




                                                 CnRrrrrcarE oF SsRvrco

          I hereby certify        that on June 3, 2020,             I   served the foregoing document by electronic
transmission to all counsel of record.




                                                                         /s/ Craip A.
                                                                         Craig A. Albert




Plaintiffs Motion for Attorneys' Fees Pursuant to Rule 54 and 42 U.S.C, $ 1988 and Brief in Support         Page I I
